DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 14, 16-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Honmi et al. (JP2004031861), hereinafter referred to as ‘Honmi’ and Kromwijk et al. (US20150059491), hereinafter referred to as ‘Kromwijk’.

Regarding Claim 1, Honmi discloses flow paths coupled to a fluid device which handles a fluid (flow paths at both ends of the valve [0008]); and electrodes separately provided to at least two of the flow paths to electrically make contact with the fluid in the flow paths (... It is characterized in that two electrodes are installed in the flow paths at both ends of the valve so as to be in contact with the liquid [0008]); and a circuit which detects an amount of the fluid passing through the fluid device (Fig. 3) or whether the fluid is present or absent in accordance with a degree of electrical conductivity (Fig. 3 ; ... a discrimination circuit 37 that discriminates between the case where liquid is not detected and the case where liquid is detected [0019]; .. . the liquid between the electrodes 34 and 35 is blocked by the solenoid valve 6, so that the impedance between the two electrodes 34 and 35 increases [0023]; Examiner is interpreting "impedance" as a "measure of electrical conductivity"), which applies, between a first electrode and a second electrode provided to different flow paths ( ... It is characterized in that two electrodes are installed in the flow paths at both ends of the valve so as to be in contact with the liquid [0008]), and a determination part which determines the amount of the fluid passing through the fluid device or whether the fluid is present or absent (... a discrimination circuit 37 that discriminates between the case where liquid is not detected and the case where liquid is detected [0019]), between fluids in different flow paths by using the electrodes separately provided to the at least two of the flow paths (… the liquid between the electrodes 34 and 35 is blocked by the solenoid valve 6, so that the impedance between the two electrodes 34 and 35 increases [0023]; Examiner is interpreting "impedance" as a "measure of electrical conductivity").
	However, Honmi does not disclose the circuit includes a signal generation part, a voltage of an alternating square-wave in which a voltage of a positive value and a voltage of a negative value are cyclically and alternately switched, a signal processing part which acquires a measurement value indicating a magnitude of a current between the first electrode and the second electrode, the signal processing part acquires a first measurement value at a point in time shifted by a predetermined time with reference to a first point in time when the voltage to be applied by the signal generation part is switched from a negative value to a positive value, and acquires a second measurement value at a point in time shifted by the predetermined time with reference to a second point in time when the voltage to be applied by the signal generation part is switched from a positive value to a negative value, and the circuit measures a magnitude of a differential value between the first measurement value and the second measurement value, as an index indicating a degree of electrical conductivity.
	Nevertheless, Kromwijk discloses the circuit includes a signal generation part ,a voltage of an alternating square-wave in which a voltage of a positive value and a voltage of a negative value are cyclically and alternately switched (Fig. 4; ... a wave signal can be applied to each electrode pair the polarity of each electrode is switched subject to the wave signal [0032]; It is advantageous here for the wave signal to have a form selected from the group comprising: sine, sawtooth and block [0041]), a signal processing part (Fig. 4), which acquires a measurement value indicating a magnitude of a current between the first electrode and the second electrode (Fig. 2), the signal processing part acquires a first measurement value at a point in time shifted by a predetermined time with reference to a first point in time when the voltage to be applied by the signal generation part is switched from a negative value to a positive value (... repeating the step of determining the electrical conductivity within a predetermined period of time [0038]; a wave signal to the electrode pair the polarity of each electrode is switched subject to the wave signal [0032]; Examiner is interpreting "repeating the step of determining the electrical conductivity" as acquiring measurement values at a first, second, etc. points in time shifted by a predetermined time corresponding to periodicity and changing polarity of a wave signal as shown in Fig. 5), and acquires a second measurement value at a point in time shifted by the predetermined time with reference to a second point in time when the voltage to be applied by the signal generation part is switched from a positive value to a negative value (... repeating the step of determining the electrical conductivity within a predetermined period of time [0038]; a wave signal to the electrode pair the polarity of each electrode is switched subject to the wave signal [0032]; Examiner is interpreting "repeating the step of determining the electrical conductivity" as acquiring measurement values at a first, second, etc. points in time shifted by a predetermined time corresponding to periodicity and changing polarity of a wave signal as shown in Fig. 5), and the circuit measures a magnitude of a differential value between the first measurement value and the second measurement value, as an index indicating a degree of electrical conductivity (Fig. 4; The use of an electrode pair makes it possible in relatively simple manner to determine the electrical conductivity of the fluid [0017]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Honmi in view of Kromwijk by incorporating
an alternating square-wave with a voltage that is cyclically and alternately switched
produced by a corresponding hardware (a signal generator) for the benefits of "good
measuring results ... obtained in a wide range of conditions." (Kromwijk [0041]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Honmi in view of Kromwijk to use a signal
processing unit that acquires a measurement value indicating a magnitude of a current
between the first electrode and the second electrode to "determine the flow speed of the
fluid in the conduit" (Kromwijk [0042]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Honmi in view of Kromwijk to use a circuit
to measure a differential value between the first measurement value and the second
measurement value to indicate electrical conductivity for the benefit of "to determine
how much milk is present at the position of the electrode pairs 2, 3 at a determined point
in time." (Kromwijk [0056]) and expressed as an index indicating the degree of electrical
conductivity.
Regarding Claim 21, Honmi discloses the claimed invention as discussed in claim 1.
However, Honmi does not disclose that the predetermined time is a time which corresponds to a 1/4 cycle of the alternating square-wave.
Nevertheless, Kromwijk discloses the alternating square wave (Fig. 4; ... a wave signal can be applied to each electrode pair the polarity of each electrode is switched subject to the wave signal [0032]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Honmi in view of Kromwijk by setting a predetermined time as a time which corresponds to a 1/4 cycle for determining maximum, minimum, or zero crossing timing in the alternating square wave while improving the accuracy of the electrode pair ("good measuring results ... obtained in a wide range of conditions." (Kromwijk [0041]).


Response to Amendment

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.

The Applicant argues:(p.7) The combination of the applied art does not disclose or suggest acquiring a measurement value at a point in time shifted by a predetermined time with reference to a point in time, as required by claim 1. 
The Examiner respectfully disagrees. When comparing Fig. 13 of the instant application with Fig. 4 of Kromwijk, it is clear that the measurement values for both Fig. 13 and Fig. 4 are taken at points corresponding to the maximum, minimum, and zero crossing points on the alternating wave plot where the time is shifted by a predetermined time defined by the frequency of the wave. 

The Applicant argues: (p.8) The combination of the applied art does not disclose or suggest any combination of the first measurement value and the second measurement value acquired at two measurement points that are half a cycle apart as required by claim 1. 

The Examiner notes that the feature “half a cycle apart” is not recited in the claims. Nevertheless, a primary reference, Honmi, already discloses impedance between the two electrodes that implies obtaining first measurement value and the second measurement value acquired at two measurement points. Kromwijk also discloses electrode pair [0017]. 

The Applicant argues: (p.9) The combination of the applied art does not disclose or suggest that the difference between a first measurement value a second measurement value is measured as an index indicating a degree of electrical conductivity between fluids, as required by claim 1.

 The Examiner respectfully disagrees because Kromwijk states “The use of an electrode pair makes it possible in relatively simple manner to determine the electrical conductivity of the fluid” [0017] that implies the difference between a first measurement value a second measurement value that indicates a degree of electrical conductivity. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SHARAH ZAAB/Examiner, Art Unit 2863      
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863